Citation Nr: 0824714	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a spine 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  

The Board observes that in June 2003 the veteran filed claims 
of entitlement to service connection for both a cervical 
spine disability and a lumbar spine disability.  The veteran 
had been previously been denied service connection for 
"residuals of a spine injury" in July 1999 (claimed as a 
head and neck injury).  See also Informal Claim dated 
November 23, 1998.  By rating decision dated in January 2004, 
the RO denied the veteran's request to reopen his previously 
disallowed claim for "residuals of a spine injury."  The 
Board reopened this issue in its November 2006 decision and 
remanded the underlying claim to the agency of original 
jurisdiction (AOJ) for further development.  

The veteran's June 2003 claim of entitlement to service 
connection for a lumbar spine disability is separate and 
distinct from his previously disallowed claim regarding 
"residuals of a spine injury" (also claimed as a "head and 
neck injury" or a cervical spine disability).  See Boggs v. 
Peake, 520 F.3d 1330 (2008) (a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, cannot be the same claim when it has not been 
previously considered).  As there is no indication that this 
claim has yet been adjudicated, it is REFERRED to the RO for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2006 decision, the Board reopened the 
veteran's previously disallowed claim of entitlement to 
service connection for residuals of a spine injury, initially 
claimed as a head and neck injury.  As part of the remand 
directives, the veteran underwent VA evaluation in June 2007.  
At such time, the veteran indicated that he was placed on 
Social Security disability for his neck and spinal cord 
injury in the early 1990s.  

The Court of Appeals for Veterans Claims (Court) has held 
that records associated with Social Security Administration 
(SSA) determinations cannot be unilaterally deemed irrelevant 
by VA because the possibility that such records contain 
relevant evidence pertaining to etiology cannot be foreclosed 
absent a review of these records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-8 (2002).  In the present 
case, the veteran's statement reflects that his outstanding 
SSA records directly pertain to the disability on appeal.  
Therefore, however unfortunate the further delay in this 
appeal, the Board concludes that it must remand this claim so 
that the AOJ may obtain any records, including medical 
evidence, regarding SSA disability determinations.

A remand is also necessary in light of statements received 
from the veteran in July 2007.  Specifically, the veteran 
indicates that he was seen at the Cincinnati VA Medical 
Center (MC) on June 4, 2007, for a Compensation & Pension 
(C&P) spinal cord examination.  According to the veteran, he 
received a phone call on June 12, 2007, informing him that he 
would need to return for another examination; the caller 
indicated that both opinions would be forwarded to the AOJ.  
The veteran indicates that he was re-examined on June 22, 
2007.  Later, when he spoke with someone at the Cleveland RO, 
he was told that the June 4, 2007, C&P examination report was 
"shredded."  

The report of the June 22, 2007, C&P examination is 
associated with the claims folder; there is no report 
pertaining to a June 4, 2007, C&P examination.  However, 
there is a June 13, 2007, Report of Contact indicating that a 
neck and soft tissue examination was completed.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, 
the outstanding June 4, 2007, examination was conducted in 
conjunction with the veteran's claim on appeal.  The Board 
finds that it cannot adjudicate this claim until all effort 
has been made to locate this outstanding VA medical record 
and associate it with the claims folder.  The AOJ must 
undertake reasonable efforts to acquire the June 4, 2007, C&P 
examination and/or all other VA treatment records from this 
date; all efforts should be documented and a negative 
response is required.  See 38 U.S.C.A. § 5103A(b).

Finally, in its November 2006 remand, the Board instructed 
the AOJ to provide the veteran with notice regarding the 
substance of VA regulations pertaining to presumptive service 
connection, namely, 38 C.F.R. § 3.307 and 3.309, in the 
supplemental statement of the case.  This remand directive 
was not completed, and as such, a new remand is required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Obtain any VA treatment records, 
including any C&P examination reports such 
as the June 4, 2007, neck and soft tissue 
examination, from the Cincinnati VAMC for 
the period from June 1, 2007, through June 
13, 2007.  All efforts to obtain these 
records should be documented in the claims 
folder, and a response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain these records would be futile.

3.  If new evidence is obtained that 
indicates the veteran's cervical spine 
disability is related to his military 
service, including the August 1982 upper 
trapezius muscle strain, then schedule the 
veteran for a VA spinal examination.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiner, and the examination report 
should reflect that the claims file was 
reviewed.  Following a review of the 
claims file, an interview with the 
veteran, and a physical examination, the 
examiner should provide a diagnosis(es) 
for any current cervical spine disability.  
He or she should also provide an opinion 
as to whether any current disability(ies) 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to the veteran's military service, 
including the August 1982 repelling 
incident.  In providing a detailed 
rationale for all opinions given, the 
examiner should set forth the factors upon 
which the medical opinion is based as well 
as comment on the opinions of the June 
2007 VA examination report(s) and the 
December 14, 2004, medical opinion 
provided by the veteran's VA physician.  
If it cannot be determined whether any 
current cervical spine disability was 
caused by military service, on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  The "Pertinent Laws and 
Regulations" section should include 
copies of 38 C.F.R. §§ 3.307, 3.309 
(2007), relating to presumptive service 
connection for arthritis.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




